IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 EMANUELE CASSANI,                               : No. 71 MM 2022
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 OLGA SOFIA KAMIAK,                              :
                                                 :
                     Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2022, the “Application for Extraordinary Relief

under 42 Pa. C.S. §726 and 210 Pa. R.A.P. 3309 King’s Bench Relief,” the “Application

to Stay the Order of July 20, 2022 of Superior Court,” the “Emergency Application to

Expedite Ruling,” and the “Application to Direct the Trial Court to Cancel August 12, 2022

Evidentiary Hearing” are DENIED.